            Case 1:20-cv-07832-LJL Document 15
                                            16 Filed 03/03/21
                                                     03/04/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X

FRANKIE MONEGRO, on behalf of himself
and all others similarly situated,

                                     Plaintiffs,
                                                           Case No.: 1:20-cv-07832-LJL
-against-

SLING TV LLC,

                                    Defendant.
                                                       X




                               CONSENT DECREE

               1.      This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff, Frankie Monegro

(“Plaintiff”), and Defendant, Sling TV L.L.C., (“Defendant”). Plaintiff and Defendant shall

hereinafter be collectively referred to as, the “Parties” for the purposes and on the terms specified

herein.

                                           RECITALS

               2.      Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases (or

leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. §

36.201(a).

               3.      Plaintiff filed this lawsuit in the U.S. District Court for the Southern

District of New York entitled Frankie Monegro, on behalf of himself and all others similarly

                                                   1
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 2 of 9




situated v. Sling TV LLC (Docket No. 1:20-cv-07832-LJL) (the “Action”). The Plaintiff alleged

that Defendant’s website: www.sling.com is not fully accessible to individuals with disabilities

in violation of Title III of the Americans with Disabilities Act of 1990 (“ADA”) and the New

York City Human Rights Law (“NYCHRL”).                Defendant, and its parent company DISH

Network L.L.C., operate the website dish.com and voluntarily agrees to include such website as

part of this Consent Decree.

               4.       Defendant expressly denies that www.sling.com and www.dish.com

(collectively referred to as the “Websites”) violates any federal, state or local law, including the

ADA, the NYCHRL, and any other wrongdoing or liability whatsoever. By entry into this

Consent Decree, Defendant does not admit any wrongdoing.

               5.       This Consent Decree resolves, settles, and compromises all issues between

the Parties in the Action.

               6.       This Consent Decree is entered into by the Plaintiff, individually.

                                         JURISDICTION

               7.       Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Websites, which are available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s

Websites are a service, privilege, or advantage of the Defendant’s physical location, thus

rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);

12182(a). Defendant denies that its Websites are a public accommodation or a place of public

accommodation or is otherwise subject to Title III of the ADA.

               8.       This Court has jurisdiction over this action under 28 U.S.C. § 1331, and

42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate.
                                                  2
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 3 of 9




                                    AGREED RESOLUTION

               9.      Plaintiff and Defendant agree that it is in the Parties’ best interest to

resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

Parties agree to the entry of this Consent Decree without trial or further adjudication of any

issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties

hereby AGREE to the following:

                                         DEFINITIONS

               10.     Effective Date means the date on which this Consent Decree is entered on

the Court’s Docket Sheet following approval by the Court.

               11.     Reasonable Efforts means, with respect to a given goal or obligation, the

efforts that a reasonable person or entity in Defendant’s position would use to achieve that goal

or obligation without requiring that the party take any action that would be commercially

unreasonable under the circumstances. Any disagreement by the Parties as to whether Defendant

has used Reasonable Efforts as provided for under this Consent Decree shall be subject to the

dispute resolution procedures set forth in paragraphs 16 through 22 of this Consent Decree.

Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts

(a) whose cost, difficulty or impact on Defendant’s Websites could constitute an undue burden,

as defined in Title III of the ADA, but as applied solely to Defendant’s Websites as though they

were standalone business entities, or (b) that could result in a fundamental alteration in the

manner in which Defendant operates its Websites, or the primary functions related thereto, or

which could result in a loss of revenue or traffic on its Websites related operations.

                                              TERM

               12.     The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for thirty-six (36) months from the Effective Date.
                                                 3
         Case 1:20-cv-07832-LJL Document 15
                                         16 Filed 03/03/21
                                                  03/04/21 Page 4 of 9




                 GENERAL NONDISCRIMINATION REQUIREMENTS

              13.    Pursuant to the terms of this Consent Decree, Defendant:

                     a. Shall not deny persons with a disability (as defined under the ADA),

                         including the Plaintiff, the opportunity to participate in and benefit

                         from the goods, services, privileges, advantages, and accommodations

                         through    the   Websites   as    set   forth   herein.     42   U.S.C.

                         §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                     b. shall use Reasonable Efforts to provide persons with a disability (as

                         defined under the ADA), including the Plaintiff, an equal opportunity

                         to participate in or benefit from the goods, services, privileges,

                         advantages, and accommodations provided through the Websites as set

                         forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b);

                         and

                     c. shall use Reasonable Efforts to ensure that persons with a disability (as

                         defined under the ADA), including the Plaintiff, are not excluded,

                         denied services, segregated, or otherwise treated differently because of

                         the absence of auxiliary aids and services, through the Websites as set

                         forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                    COMPLIANCE WITH TITLE III OF THE ADA –
                      SPECIFIC RELIEF TO THE PLAINTIFF

              14.    Web     Accessibility   Conformance     Timeline:   Defendant    shall   use

Reasonable Efforts to ensure full and equal enjoyment of the goods, services, privileges,

advantages, and accommodations provided by and through the United States-facing portion of

the Websites, (including all pages therein and linked to therefrom), according to the following

                                               4
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 5 of 9




timeline and requirements, provided that the following dates will be extended in the instance that

the Department of Justice releases regulations concerning website accessibility under Title III of

the ADA while this Consent Decree is in effect and that contain compliance dates and/or

deadlines further in the future than the dates set forth herein:

                       a. Within twenty four (24) months of the Effective Date, the Defendant

                           shall ensure that the United States-facing portion of the Websites, if in

                           existence, substantially conforms to the Web Content Accessibility

                           Guidelines 2.0 Level AA Success Criteria (“WCAG 2.0 AA”) in such

                           a manner so that the Websites will be accessible to persons with

                           disabilities as set forth in Paragraph 20 below.

                       b. Defendant shall not be responsible for ensuring that portions of the

                           Websites directed to countries other than the United States and/or

                           third-party content or plug-ins whose coding is not solely controlled by

                           Defendant but are otherwise located on the Websites or linked to from

                           the Websites, are accessible or otherwise conform to WCAG 2.0 AA.

                       PROCEDURES IN THE EVENT OF DISPUTES

               15.     As a condition precedent of seeking Court enforcement of any claimed

breach of the Consent Decree, the party claiming a breach must exhaust the following procedures

set forth in paragraphs 16 through 20.

               16.     If a party believes that the other party hereto has not complied in all

material respects with any provision of the Consent Decree, that party shall provide the other

party with written notice of non-compliance containing the following information: (i) the alleged

act of non-compliance; (ii) a reference to the specific provision(s) of the Consent Decree that is

not being complied with in all material respects; (iii) a statement of the remedial action sought by
                                                  5
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 6 of 9




the initiating party; and (iv) a reasonably detailed statement of the specific facts, circumstances

and legal argument supporting the position of the initiating Party. All notifications must include

the above information in reasonable detail and be sent to the Party as specified in paragraph 20.

               17.     Within sixty (60) days of either Party receiving notice as described in

Paragraph 16, the other Party will respond in writing to the notice. Within fifteen (15) days of

receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

informally resolve the issue.

               18.     If the issue remains unresolved within thirty (30) days of the meeting

referenced in Paragraph 17, then the party claiming a breach of the Consent Decree may seek the

Court’s enforcement

               19.     Any of the time periods set forth in Paragraphs 16 through 18 may be

extended by mutual agreement of the Parties.

               20.     Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and either by overnight express mail or

United States first class mail, addressed as follows:

               For PLAINTIFF:                           Yaakov Saks, Esq.
                                                        STEIN SAKS, PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Tel: (201) 282-6500
                                                        Fax: (201) 282-6501
                                                        ysaks@steinsakslegal.com

               For DEFENDANT:                           Joseph J. DiPalma, Esq.
                                                        JACKSON LEWIS P.C.
                                                        44 South Broadway, 14th Floor
                                                        White Plains, New York 10601
                                                        Tel: (914) 872-6920
                                                        Fax: (914) 946-1216
                                                        Joseph.DiPalma@jacksonlewis.com

                                                        and:
                                                 6
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 7 of 9




                                                     General Counsel
                                                     Sling TV L.L.C.
                                                     9601 South Meridian Boulevard
                                                     Englewood, CO 80112
                                                     Fax: (303) 723-1699
                                                     subpoena@dish.com


                                        MODIFICATION

               21.     No modification of this Consent Decree shall be effective unless in writing

and signed by authorized representatives of all Parties.

                       ENFORCEMENT AND OTHER PROVISIONS

               22.     The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.

               23.     This Consent Decree contains the entire agreement between the Plaintiff

and the Defendant concerning the Action, other than the terms of a settlement agreement by and

between the Parties that is not incorporated herein by reference, and no other statement, promise,

or agreement, either written or oral, made by any Party or agent of any Party, that is not

contained in this Consent Decree, shall be enforceable.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

               24.     The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by the

ADA, indicating those who utilize a screen reader to access the Websites, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree.

               25.     The signatories represent that they have the authority to bind the

respective Parties, Plaintiff and Defendant to this Consent Decree.

                           CONSENT DECREE HAS BEEN READ

                                                 7
          Case 1:20-cv-07832-LJL Document 15
                                          16 Filed 03/03/21
                                                   03/04/21 Page 8 of 9




               26.       Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed freely

by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing the Consent Decree.



                                                    FRANKIE MONEGRO


Dated: ___________________
        2-8-2021                                    By: ______________________
                                                          Frankie Monegro


                                                     SLING TV L.L.C.


       2/26/2021
Dated: ___________________                                ___
                                                           ______
                                                               ___
                                                               __
                                                                _______
                                                                      _____
                                                                      __
                                                                      ___
                                                    By: ______________________
                                                          Lawrence R
                                                                   R. Katz
                                                                         t in
                                                                      Katzin
                                                          VP & Associate General Counsel

APPROVED AS TO FORM AND CONTENT:
                                                    STEIN SAKS, PLLC

         
Dated: ___________________                          By: ______________________
                                                    0DUN5R]HQEHUJ, Esq.
                                                    STEIN SAKS, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Tel: (201) 282-6500
                                                    Fax: (201) 282-6501
                                                    PUR]HQEHUJ@steinsakslegal.com

                                                    JACKSON LEWIS, P.C.
         March 3, 2021
Dated: ___________________                          By: ______________________
                                                    Joseph J. DiPalma, Esq.
                                                    44 South Broadway, 14th Floor
                                                    White Plains, NY 10601
                                                    Email: Joseph.DiPalma@jacksonlewis.com
                                                    Phone: 914-872-6920




                                                8
            Case 1:20-cv-07832-LJL Document 15
                                            16 Filed 03/03/21
                                                     03/04/21 Page 9 of 9




    COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

               THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has personal jurisdiction over Plaintiff and Defendant for the purposes

of this lawsuit pursuant to 28 U.S.C. §§ 1331;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      Entry of this Consent Decree is in the public interest;

       4)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

       5)      This Consent Decree shall be deemed as adjudicating, once and for all, the merits

of each and every claim, matter, and issue that was alleged, or could have been alleged by

Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.

               NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

                                                10:00
               DONE AND ORDERED in Chambers at ____________ this ____
                                                                  4th day of
March
___________, 2021.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
cc: Counsel of record via CM/ECF




                                                  9
